DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9, 16 are objected to because of the following informalities.  
i.	Claim 9, within the limitation beginning “...the first control circuit comprises...” later recites “...a control electrode of the eighth transistor coupled to the first power supply terminal...” which should instead recite1 “...a control electrode of the eleventh transistor coupled to the first power supply terminal...” (emphasis provided).
ii.	Recitation of “...first transistor...” and “...fourteenth transistor...” (as well as, presumably, captured range of second through thirteenth transistors) being preceded by article “...the...” makes reference to a prior recitation, providing antecedent basis.  There is no such prior recitation2.
--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 2, 6 – 8, 13 – 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (2016/0329015; hereinafter Ji) in view of Chen et al. (2017/0004775; hereinafter Chen).

Regarding claim 1, Ji discloses a shift register unit ([0001]; Figure 3), comprising: 
an input circuit (Comprising 11, 12), a first control circuit (Comprising 21 – 23), a second control circuit (Comprising 41, 42) and an output circuit (Comprising 3), wherein the input circuit (Comprising 11, 12) is coupled to a signal input terminal (At one end of current path across T1), a first power supply terminal (At one end of current path across T3), a first clock signal terminal (At gate of either T1, T3), a first control node (N1) and a second control node (N2) respectively, and is configured to provide signals of the signal input terminal (At one end of current path across T1) to the first control node (N1) under control of the first clock signal terminal (At gate of T1), and provide signals of the first power supply terminal (At one end of current path across T3) or the first clock signal terminal (At one end of current path across T2) to the second control node (N2) under control of the first clock signal terminal (At gate of T3) and the first control node (N1); 
the first control circuit (Comprising 21 – 23) is coupled to the first control node (N1), the second control node (N2), a second clock signal terminal (At one end of current path across T5), a second power supply terminal (Such as, at one end of current path across T4) and a first output terminal (N3) respectively, and is configured to provide signals of the second power supply terminal (At one end of current path across T4) or the second clock signal terminal (At one end of current path across T5) to the first output terminal (N3) under control of the first control node (N1), the second control node (N3); 
the second control circuit (Comprising 41, 42) is coupled to the first output terminal (N3), a third clock signal terminal (At gate of T9), a fourth clock signal terminal (At one terminal of C3), the first power supply terminal (Such as, at one end of current path across T11) and a second output terminal (OUTPUT) respectively, and is configured to provide signals of the first power supply terminal (Such as, at one end of current path T11) to the second output terminal (OUTPUT) under control of the first output terminal (N3), the third clock signal terminal (At gate of T9) and the fourth clock signal terminal (At one terminal of C3); and 

the output circuit (Comprising 3) is coupled to the second power supply terminal (At one end of current path across T10), the first output terminal (N3) and the second output terminal (OUTPUT) respectively, and is configured to provide signals of the second power supply terminal (At one end of current path across T10) to the second output terminal (OUTPUT) under control of the first output terminal (N3).
Ji does not explicitly disclose the shift register unit wherein the first control unit is coupled to the first supply terminal, providing signals to the first output terminal under the control of (among other terminals) first power supply terminal, with the output circuit coupled to the first power supply terminal.
In the same field of endeavor, Chen disclose a shift register and gate driver ([0002]; Figure 4) wherein the first control unit (Comprising T2, T3, T6, C1, C2) is coupled to the first supply terminal (At gate of T2), providing signals to the first output terminal (Path carrying RESET) under the control of (among other terminals) first power supply terminal (At gate of T2), with the output circuit (Comprising 203) coupled to the first power supply terminal (At one end of current path across T11).  These are among the measures by which favorable frame dimensions are preserved [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shift register unit of Ji to be modified wherein wherein the first control unit is coupled to the first supply terminal, providing signals to the first output terminal under the control of (among other terminals) first power supply terminal, with the output circuit coupled to the first power supply terminal, in view of the teaching of Chen, to preserve favorable frame dimensions.
Ji in view of Chen does not make an outright statement of the shift register unit being provided as suppressing leakage of the second output terminal through the signals of the first power supply terminal.
However, Chen describes neither among reset nor scan signals transmitted as the shift register output [0085] being a function of the first voltage’s (VGL) transmission to the circuit node (D; [0084]).  Timing with which reset and scan signals are controlled to not be output is considered an analogous teaching of their suppression, and in accordance with the comparable teaching of the first voltage.  The alternative phrasing of this operation captured in the above referenced passages of Chen is interpreted to provide a silent teaching of the claimed limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the shift register unit of Chen reads fairly on performing a suppressing leakage of the second output terminal through the signals of the first power supply terminal, as claimed, in view of the reasoning above.

Regarding claim 2, Ji in view Chen discloses the shift register unit according to claim 1.  Ji discloses the shift register wherein phases of output signals of the first output terminal are opposite to phases of output signals of the second output terminal (Outputting a high level of N3 when OUTPUT is low [0068] and vice versa [0069]).

Regarding claim 6, Ji in view of Chen discloses the shift register unit according to claim 1.  Ji discloses the shift register (Figure 3) wherein the input circuit comprises a fourth transistor (Comprising T1), a fifth transistor (Comprising T2) and a sixth transistor (Comprising T3), wherein a control electrode of the fourth transistor is coupled to the first clock signal terminal (Gate of T1 coupled to CK), a first electrode of the fourth transistor is coupled to the signal input terminal (One end of current path across T1 coupled to INPUT), and a second electrode of the fourth transistor is coupled to the first control node (Other end of current path across T1 coupled to N1); a control electrode of the fifth transistor is coupled to the first control node (Gate of T2 coupled to N1), a first electrode of the fifth transistor is coupled to the first clock signal terminal (One end of current path across T2 coupled to CK), and a second electrode of the fifth transistor is coupled to the second control node (Other end of current path across T2 coupled to N2); and a control electrode of the sixth transistor is coupled to the first clock signal terminal (Gate of T3 coupled to CK), a first electrode of the sixth transistor is coupled to the first power supply terminal (One end of current path across T3 coupled to VL), and a second electrode of the sixth transistor is coupled to the second control node (Other end of current path across T3 coupled to N2).

Regarding claim 7, Ji in view of Chen discloses the shift register unit according to claim 1.  Ji discloses the shift register (Figure 3) wherein the first control circuit comprises a seventh transistor (Comprising T4), an eighth transistor (Comprising T5), a ninth transistor (Comprising T6), a tenth transistor (Comprising T7), a first capacitor (Comprising C1) and a second capacitor (Comprising C2), wherein a control electrode of the seventh transistor is coupled to the second control node (Gate of T4 coupled to N2), a first electrode of the seventh transistor is coupled to the second power supply terminal (One end of current path across T4 coupled to VH), and a second electrode of the seventh transistor is coupled to the first output terminal (Other end of current path across T4 coupled to N3); a control electrode of the eighth transistor is coupled to a fourth control node (Gate of T5 coupled to N1), a first electrode of the eighth transistor is coupled to the second clock signal terminal (One end of current path across T5 coupled to CKB), and a second electrode of the eighth transistor is coupled to the first output terminal (Other end of current path across T5 coupled to N3); a control electrode of the ninth transistor is coupled to the second control node (Gate of T6 coupled to N2), a first electrode of the ninth transistor is coupled to the second power supply terminal (One end of current path across T6 coupled to VH), and a second electrode of the ninth transistor is coupled to a fifth control node (Other end of current path across T6 coupled to node shared with one end of current path across T7); a control electrode of the tenth transistor is coupled to the second clock signal terminal (Gate of T7 coupled to CKB), a first electrode of the tenth transistor is coupled to the fifth control node (One end of current path across T7 coupled to node shared with other end of current path acrossT6), and a second electrode of the tenth transistor is coupled to the first control node (Other end of current path across T7 coupled to N1); a first electrode of the first capacitor is coupled to the first output terminal (One electrode of C1 coupled to N3), and a second electrode of the first capacitor is coupled to the fourth control node (Other electrode of C1 coupled to node shared with gate of T5); and a first electrode of the second capacitor is coupled to the second power supply terminal (One electrode of C2 coupled to VH), and a second electrode of the second capacitor is coupled to the second control node (Other electrode of C2 coupled to N2).
Ji does not explicitly disclose the shift register unit further comprising an eleventh transistor a control electrode of the eleventh transistor is coupled to the first power supply terminal, a first electrode of the eleventh transistor is coupled to the first control node, and a second electrode of the eleventh transistor is coupled to the fourth control node.
In the same field of endeavor, Chen discloses a shift register circuit ([0002]; Figure 4) comprising an eleventh transistor (Comprising T2) a control electrode of the eleventh transistor is coupled to the first power supply terminal (Gate of T2 coupled to VGL), a first electrode of the eleventh transistor is coupled to the first control node (One end of current path across T2 coupled to node shared with one end of current path across T1 and gate of T4), and a second electrode of the eleventh transistor is coupled to the fourth control node (Other end of current path across T2 coupled to A).  These are among the measures by which favorable frame dimensions are preserved [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shift register unit of Ji to be modified as further comprising an eleventh transistor a control electrode of the eleventh transistor is coupled to the first power supply terminal, a first electrode of the eleventh transistor is coupled to the first control node, and a second electrode of the eleventh transistor is coupled to the fourth control node, in view of the teaching of Chen, to preserve favorable frame dimensions.

Regarding claim 8, Ji in view of Chen discloses the shift register unit according to claim 1.  Ji discloses the shift register (Figure 3) wherein the second control circuit comprises a twelfth transistor (Comprising T8), a thirteenth transistor (Comprising T9), a fourteenth transistor (Comprising T11), a third capacitor (Comprising C3) and a fourth capacitor (Comprising C4), wherein a control electrode of the twelfth transistor is coupled to the first output terminal (Gate of T8 coupled to N3), a first electrode of the twelfth transistor is coupled to the second power supply terminal (One end of current path across T8 coupled to VH), and a second electrode of the twelfth transistor is coupled to a sixth control node (Other end of current path across T8 coupled to N4); a control electrode of the thirteenth transistor is coupled to the third clock signal terminal (Gate of T9 coupled to a terminal), a first electrode of the thirteenth transistor is coupled to the sixth control node (One end of current path across T9 coupled to N4), and a second electrode of the thirteenth transistor is coupled to the first power supply terminal (Other end of current path across T9 coupled to VL); a control electrode of the fourteenth transistor is coupled to the sixth control node (Gate of T11 coupled to N4), a first electrode of the fourteenth transistor is coupled to the first power supply terminal (One end of current path across T11 coupled to VL), and a second electrode of the fourteenth transistor is coupled to the second output terminal (Other end of current path across T11 coupled to OUTPUT); a first electrode of the third capacitor is coupled to the fourth clock signal terminal (One electrode of C3 coupled to a terminal), and a second electrode of the third capacitor is coupled to the sixth control node (Other electrode of C3 coupled to N4); and a first electrode of the fourth capacitor is coupled to the sixth control node (One electrode of C4 coupled to N4), and a second electrode of the fourth capacitor is coupled to the second output terminal (Other electrode of C4 coupled to OUTPUT).


Regarding claim 13, Ji in view of Chen discloses a gate drive circuit, comprising a plurality of cascaded shift register units ([0093] of Ji) according to claim 1 (See the rejection of claim 1).  Ji discloses the circuit wherein a signal input terminal of a first stage shift register unit is coupled to an initial signal terminal ([0094]: “...Ei<1> is a STV signal...”), and a first output terminal of a N.sup.th stage shift register unit is coupled to a signal input terminal of a (N+1).sup.th stage shift register unit (Figure 5: e.g. Illustrated adjacent stages’ respective OUTPUT and INPUT between which Ei<2> is transmitted), N being an integer greater than 0 (N=1 corresponding to first illustrated stage, N=2 corresponding to second illustrated stage).

Regarding claim 14, Ji in view of Chen discloses a display device ([0001] of Ji), comprising a gate drive circuit according to claim 13 (See the rejection of claim 13).

Regarding claim 15, Ji in view of Chen discloses a driving method of a shift register unit applied to the shift register unit according to claim 1.  Ji discloses the driving method comprising: providing, by the input circuit (Figure 3: Comprising 11, 12), signals of the signal input terminal (At one end of current path across T1) to the first control node (N1) under control of the first clock signal terminal (At gate of T1), and providing signals of the first power supply terminal (At one end of current path across T3) or the first clock signal terminal (At one end of current path across T2) to the second control node (N2) under control of the first clock signal terminal (At gate of T3) and the first control node (N1); providing, by the first control circuit (Comprising 21 – 23), signals of the second power supply terminal (At one end of current path across T4) or the second clock signal terminal (At one end of current path across T5) to the first output terminal (N3) under control of the first control node (N1), the second control node (N2); providing, by the output circuit (Comprising 3), signals of the second power supply terminal (At one end of current path across T10) to the second output terminal (OUTPUT) under control of the first output terminal (N3), or providing, by the second control circuit (Comprising 41, 42), signals of the first power supply terminal (At one end of current path across T9) to the second output terminal (OUTPUT) under control of the first output terminal (N3), the third clock signal terminal (At gate of T9) and the fourth clock signal terminal (At one electrode of C3).
Ji does not explicitly disclose the method wherein the first control circuit provides signals under control of the first power supply terminal.
In the same field of endeavor, Chen discloses a shift register stage (Figure 4) driving method [0002] wherein the first control circuit (Comprising T2, T3, T6, C1, C2) provides signals (With path carrying RESET) under control of the first power supply terminal (At gate of T2).  These are among the measures by which favorable frame dimensions are preserved [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Ji to be modified wherein the first control circuit provides signals under control of the first power supply terminal, in view of the teaching of Chen, to preserve favorable frame dimensions.
Ji in view of Chen does not make an outright statement of the shift register unit being provided as suppressing, by the output circuit, leakage of the second output terminal through the signals of the first power supply terminal.
However, Chen describes neither among reset nor scan signals transmitted as the shift register output [0085] being a function of the first voltage’s (VGL) transmission to the circuit node (D; [0084]).  Timing with which reset and scan signals are controlled to not be output is considered an analogous teaching of their suppression, and in accordance with the comparable teaching of the first voltage.  The alternative phrasing of this operation captured in the above referenced passages of Chen is interpreted to provide a silent teaching of the claimed limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the shift register driving method of Chen reads fairly on performing suppressing, by the output circuit, leakage of the second output terminal through the signals of the first power supply terminal, as claimed, in view of the reasoning above.

Regarding claim 18, Ji in view of Chen discloses a gate drive circuit, comprising a plurality of cascaded shift register units ([0093] of Ji) according to claim 2 (See the rejection of claim 2).  Ji discloses the gate drive circuit wherein a signal input terminal of a first stage shift register unit is coupled to an initial signal terminal ([0094]: “...Ei<1> is a STV signal...”), and a first output terminal of a N.sup.th stage shift register unit is coupled to a signal input terminal of a (N+1).sup.th stage shift register unit (Figure 5: e.g. Illustrated adjacent stages’ respective OUTPUT and INPUT between which Ei<2> is transmitted), N being an integer greater than 0 (N=1 corresponding to first illustrated stage, N=2 corresponding to second illustrated stage).

Regarding claim 20, Ji in view of Chen discloses a driving method of a shift register unit, applied to the shift register unit according to claim 2.  Ji discloses the driving method comprising: providing, by the input circuit (Figure 3: Comprising 11, 12), signals of the signal input terminal (At one end of current path across T1) to the first control node (N1) under control of the first clock signal terminal (At gate of T1), and providing signals of the first power supply terminal (At one end of current path across T3) or the first clock signal terminal (At one end of current path across T2) to the second control node (N2) under control of the first clock signal terminal (At gate of T3) and the first control node (N1); providing, by the first control circuit (Comprising 21 – 23), signals of the second power supply terminal (At one end of current path across T4) or the second clock signal terminal (At one end of current path across T5) to the first output terminal (N3) under control of the first control node (N1), the second control node (N2); providing, by the output circuit (Comprising 3), signals of the second power supply terminal (At one end of current path across T10) to the second output terminal (OUTPUT) under control of the first output terminal (N3), or providing, by the second control circuit (Comprising 41, 42), signals of the first power supply terminal (At one end of current path across T9) to the second output terminal (OUTPUT) under control of the first output terminal (N3), the third clock signal terminal (At gate of T9) and the fourth clock signal terminal (At one electrode of C3).
Ji does not explicitly disclose the method wherein the first control circuit provides signals under control of the first power supply terminal.

In the same field of endeavor, Chen discloses a shift register stage (Figure 4) driving method [0002] wherein the first control circuit (Comprising T2, T3, T6, C1, C2) provides signals (With path carrying RESET) under control of the first power supply terminal (At gate of T2).  These are among the measures by which favorable frame dimensions are preserved [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Ji to be modified wherein the first control circuit provides signals under control of the first power supply terminal, in view of the teaching of Chen, to preserve favorable frame dimensions.
Ji in view of Chen does not make an outright statement of the shift register unit being provided as suppressing, by the output circuit, leakage of the second output terminal through the signals of the first power supply terminal.
However, Chen describes neither among reset nor scan signals transmitted as the shift register output [0085] being a function of the first voltage’s (VGL) transmission to the circuit node (D; [0084]).  Timing with which reset and scan signals are controlled to not be output is considered an analogous teaching of their suppression, and in accordance with the comparable teaching of the first voltage.  The alternative phrasing of this operation captured in the above referenced passages of Chen is interpreted to provide a silent teaching of the claimed limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the shift register driving method of Chen reads fairly on performing suppressing, by the output circuit, leakage of the second output terminal through the signals of the first power supply terminal, as claimed, in view of the reasoning above.
ii.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Chen, as applied to claim 15 above, and further in view of Chen (2018/0277044; hereinafter Huabin).		
Regarding claim 16, Ji in view of Chen discloses the driving method according to claim 15.  Ji discloses the driving method wherein the first transistor to the fourteenth transistor are all p-type transistors [0056].
Ji in view of Chen does not explicitly disclose the method wherein a falling edge time of signals of the first clock signal terminal is later than a rising edge time of signals of the second clock signal terminal, and earlier than a rising edge time of the signals of the first clock signal terminal, and the rising edge time of the signals of the first clock signal terminal is earlier than a falling edge time of the signals of the second clock signal terminal; and a falling edge time of signals of the third clock signal terminal is the same as the rising edge time of the signals of the second clock signal terminal, and a rising edge time of the signals of the third clock signal terminal is earlier than the rising edge time of the signals of the first clock signal terminal; a falling edge time of signals of the fourth clock signal terminal is the same as the rising edge time of the signals of the first clock signal terminal, and a rising edge time of the signals of the fourth clock signal terminal is earlier than the rising edge time of the signals of the second clock signal terminal.
In the same field of endeavor, Huabin discloses a gate driver [0001] whose shift register stages’ (Figure 2) operation is governed in accordance with first transistor to the fourteenth transistor are all p-type transistors [0067]; a falling edge time of signals of the first clock signal terminal (Figure 5A: CLK2 during P1) is later than a rising edge time of signals of the second clock signal terminal (CLK3 at start of P1), and earlier than a rising edge time of the signals of the first clock signal terminal (CLK2 during P2), and the rising edge time of the signals of the first clock signal terminal (CLK2 during P2) is earlier than a falling edge time of the signals of the second clock signal terminal (CLK3 at start of P2); and a falling edge time of signals of the third clock signal terminal (CLK1 at start of P3) is the same as the rising edge time of the signals of the second clock signal terminal (CLK3 at start of P3), and a rising edge time of the signals of the third clock signal terminal (CLK1 at start of P2) is earlier than the rising edge time of the signals of the first clock signal terminal (CLK2 during P2); a falling edge time of signals of the fourth clock signal terminal (CLK4 during P2) is the same as the rising edge time of the signals of the first clock signal terminal (CLK2 during P2), and a rising edge time of the signals of the fourth clock signal terminal (CLK4 during P1) is earlier than the rising edge time of the signals of the second clock signal terminal (CLK3 at start of P3).  These are among measures by which dual scanning is performed [0004] without requiring additional signal lines [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Ji to be modified wherein a falling edge time of signals of the first clock signal terminal is later than a rising edge time of signals of the second clock signal terminal, and earlier than a rising edge time of the signals of the first clock signal terminal, and the rising edge time of the signals of the first clock signal terminal is earlier than a falling edge time of the signals of the second clock signal terminal; and a falling edge time of signals of the third clock signal terminal is the same as the rising edge time of the signals of the second clock signal terminal, and a rising edge time of the signals of the third clock signal terminal is earlier than the rising edge time of the signals of the first clock signal terminal; a falling edge time of signals of the fourth clock signal terminal is the same as the rising edge time of the signals of the first clock signal terminal, and a rising edge time of the signals of the fourth clock signal terminal is earlier than the rising edge time of the signals of the second clock signal terminal, in view of the teaching of Huabin, to facilitate dual scanning that does not require additional signal lines.

Allowable Subject Matter
Claims 3 – 5, 9 – 12, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	Regarding claim 3, Ji in view Chen discloses the shift register unit according to claim 1.
The cited prior art fails to singularly or collectively disclose the shift register wherein the output circuit comprises an output sub-circuit and a leakage suppression sub-circuit, wherein the output sub-circuit is coupled to the first output terminal, the second power supply terminal, a third control node and the second output terminal respectively, and is configured to provide signals of the second power supply terminal to the third control node under control of the first output terminal and switch on the third control node and the second output terminal under the control of the first output terminal; and the leakage suppression sub-circuit is coupled to the first power supply terminal, the second output terminal and the third control node respectively, and is configured to provide signals of the first power supply terminal to the third control node under control of the second output terminal.
Thus, claim 3 is objected to.

ii.	Claims 4, 5, 19 depend from and inherit the limitations of claim 3.
Thus, claims 4, 5, 19 are objected to.
iii.	Regarding claim 9, Ji in view of Chen discloses the shift register unit according to claim 1.  
The cited prior art fails to singularly or collectively disclose the shift register wherein the output circuit comprises a first transistor, a second transistor and a third transistor, wherein a control electrode of the first transistor is coupled to the first output terminal, a first electrode of the first transistor is coupled to the second power supply terminal, and a second electrode of the first transistor is coupled to the third control node; a control electrode of the second transistor is coupled to the first output terminal, a first electrode of the second transistor is coupled to the third control node, and a second electrode of the second transistor is coupled to the second output terminal; and a control electrode of the third transistor is coupled to the second output terminal, a first electrode of the third transistor is coupled to the first power supply terminal, and a second electrode of the third transistor is coupled to the third control node; the input circuit comprises a fourth transistor, a fifth transistor and a sixth transistor, wherein a control electrode of the fourth transistor is coupled to the first clock signal terminal, a first electrode of the fourth transistor is coupled to the signal input terminal, and a second electrode of the fourth transistor is coupled to the first control node; a control electrode of the fifth transistor is coupled to the first control node, a first electrode of the fifth transistor is coupled to the first clock signal terminal, and a second electrode of the fifth transistor is coupled to the second control node; and a control electrode of the sixth transistor is coupled to the first clock signal terminal, a first electrode of the sixth transistor is coupled to the first power supply terminal, and a second electrode of the sixth transistor is coupled to the second control node; the first control circuit comprises a seventh transistor, an eighth transistor, a ninth transistor, a tenth transistor, an eleventh transistor, a first capacitor and a second capacitor, wherein a control electrode of the seventh transistor is coupled to the second control node, a first electrode of the seventh transistor is coupled to the second power supply terminal, and a second electrode of the seventh transistor is coupled to the first output terminal; a control electrode of the eighth transistor is coupled to the fourth control node, a first electrode of the eighth transistor is coupled to the second clock signal terminal, and a second electrode of the eighth transistor is coupled to the first output terminal; a control electrode of the ninth transistor is coupled to the second control node, a first electrode of the ninth transistor is coupled to the second power supply terminal, and a second electrode of the ninth transistor is coupled to the fifth control node; a control electrode of the tenth transistor is coupled to the second clock signal terminal, a first electrode of the tenth transistor is coupled to the fifth control node, and a second electrode of the tenth transistor is coupled to the first control node; a control electrode of the eighth transistor is coupled to the first power supply terminal, a first electrode of the eighth transistor is coupled to the first control node, and a second electrode of the eighth transistor is coupled to the fourth control node; a first electrode of the first capacitor is coupled to the first output terminal, and a second electrode of the first capacitor is coupled to the fourth control node; and a first electrode of the second capacitor is coupled to the second power supply terminal, and a second electrode of the second capacitor is coupled to the second control node; and the second control circuit comprises a twelfth transistor, a thirteenth transistor, a fourteenth transistor, a third capacitor and a fourth capacitor, wherein a control electrode of the twelfth transistor is coupled to the first output terminal, a first electrode of the twelfth transistor is coupled to the second power supply terminal, and a second electrode of the twelfth transistor is coupled to the sixth control node; a control electrode of the thirteenth transistor is coupled to the third clock signal terminal, a first electrode of the thirteenth transistor is coupled to the sixth control node, and a second electrode of the thirteenth transistor is coupled to the first power supply terminal; a control electrode of the fourteenth transistor is coupled to the sixth control node, a first electrode of the fourteenth transistor is coupled to the first power supply terminal, and a second electrode of the fourteenth transistor is coupled to the second output terminal; a first electrode of the third capacitor is coupled to the fourth clock signal terminal, and a second electrode of the third capacitor is coupled to the sixth control node; and a first electrode of the fourth capacitor is coupled to the sixth control node, and a second electrode of the fourth capacitor is coupled to the second output terminal.
Thus, claim 9 is objected to.
iv.	Claims 10 – 12, 17 depend from and inherit the limitations of claim 9.
Thus, claims 10 – 12, 17 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
i.	Eom et al. (2015/0187298) provides relevant teaching of gate driver’s [0003] shift register stage (Figure 9) application of a low voltage value (Vss of Figure 9) with a reset transistor (Reset TFT) to prevent short circuits at the emission output ([0121], [0122]);
ii.	Kong et al. (2017/0206826) provides a relevant teaching of gate driver (Figure 1) shift register stages (Figure 4) formed from transistors comprising back gates (e.g. DT7);
iii.	Li (2018/0218682) discloses a gate on array [0001] configuration wherein stages’ (Figure 4) output is switch coupled on a high side (Via T2) to a high voltage (Vgh1) and second clock signal (CKV2) to improve Vcom uniformity [0092].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 By the interpretation of its control electrode being coupled to the first power supply, as making reference to the example of VSS in Figure 5 coupled to the gate of T11.
        2 Resulting from deletion of dependence from “...any one of claims 1 – 12...” wherein such a recitation is present.